DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            ERNESTO LOPEZ,
                               Appellant,

                                      v.

                        LUZ PATRICIA VALLEJO,
                               Appellee.

                                No. 4D21-1230

                            [February 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina Keever-Agrama, Judge; L.T. Case No. 50-2019-DR-
004747-XXXX-NB.

   Troy William Klein, West Palm Beach, for appellant.

   Luz Patricia Vallejo, Fort Pierce, pro se.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.